Citation Nr: 0425878	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  03-11 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant, D.N., T.I., and M.L.


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel




INTRODUCTION

The veteran had Philippine recognized guerilla service from 
November 1944 to November 1945.  He died in June 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines, which denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.

The Board notes that the RO had characterized the issue as 
whether new and material evidence had been submitted to 
warrant reopening the claim.  However, a review of the file 
shows that the appellant perfected her appeal of the 
September 2000 RO decision.  Notification of the decision was 
issued in September 2000, and the appellant filed a notice of 
disagreement in October 2000.  In view of the Veterans Claims 
Assistance Act of 2000 (VCAA), the RO readjudicated the claim 
in December 2001 and issued a statement of the case (SOC).  
In January 2002, within 60 days of the issuance of the SOC, 
the appellant filed a statement that specifically referred to 
the January 2002 SOC and indicated her desire to bring the 
case before the Board.  Therefore, the statement was a timely 
filed substantive appeal.  See 38 C.F.R. §§ 20.202, 20.302. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the file indicates that there is a question 
regarding the appellant's relationship to the veteran at the 
time of his death in July 1982.  The appellant states that 
she is the veteran's surviving spouse, and produced a 
marriage contract documenting her marriage to the veteran in 
June 1949.  However, on the VA Form 21-534 she indicated that 
she had remarried since the veteran's death.  Also, during 
the hearing in July 2003, the appellant and her daughter 
referred to the veteran's second wife who informed them of 
the veteran's death and who was with him when he died in July 
1982.  The appellant also testified that she and the veteran 
separated after a couple of years.  Therefore, it is not 
clear if the appellant was the veteran's wife at the time of 
his death.  On remand, the RO must determine whether she may 
be recognized as the surviving spouse of the veteran for the 
purpose of eligibility for VA benefits.  

The law provides that death benefits may be paid to the 
"surviving spouse" of a veteran if certain requirements are 
satisfied.  38 U.S.C.A. §§ 1304, 1310, 1311, 1541 (West 
2002).  Surviving spouse means a person of the opposite sex 
whose marriage to the veteran meets the requirements of 38 
C.F.R. § 3.1(j), who was the spouse of the veteran at the 
time of the veteran's death, and: (1) who lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse; and (2) except as provided 
in 38 C.F.R. § 3.55, has not remarried or has not since the 
death of the veteran and after September 19, 1962, lived with 
another person of the opposite sex and held himself or 
herself out openly to the public to be the spouse of such 
other person.  38 C.F.R. § 3.50; see 38 U.S.C.A. § 101(3), 
1541 (West 2002).

The requirement of continuous cohabitation from the date of 
marriage to the date of death of the veteran will be 
considered as having been met when the evidence shows that 
any separation was due to the misconduct of, or procured by, 
the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a).  In determining whether there was continuous 
cohabitation, the statements of the surviving spouse as to 
the reason for the separation will be accepted in the absence 
of contradictory information.  If the evidence establishes 
that the separation was by mutual consent and that the 
parties lived apart for purposes of convenience, health, 
business, or any other reason which did not show an intent on 
the part of the surviving spouse to desert the veteran, the 
continuity of the cohabitation will not be considered as 
having been broken.  38 C.F.R. § 3.53(b) (2003).

The United States Court of Appeals for Veterans Claims 
(Court) held that the surviving spouse's fault or absence of 
fault for separation, for purposes of determining entitlement 
to VA benefits, was to be determined based on an analysis of 
the conduct only at the actual time of separation.  The Court 
determined that the language of the statute did not indicate 
that the "without fault" requirement was a continuing one.  
Further, the Court emphasized that adjudicators must be 
guided by whether there was a preponderance of the evidence 
against the appellant.  Gregory v. Brown, 5 Vet. App. 108, 
112 (1993).

In view of the foregoing, it must be determined, based upon 
applicable law, whether the appellant may be considered the 
surviving spouse.  There has been no RO determination on this 
initial and critical matter.  Consideration of this matter by 
the Board prior to the RO's consideration would be 
inappropriate.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The other matter noted in the issues section of this decision 
will be held in abeyance until a determination on this matter 
has been made.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED for the following:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the appellant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
her status as the veteran's surviving 
spouse, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the appellant is expected to provide and 
(4) request that the appellant provide 
any evidence in her possession that 
pertains to the claim.  A record of her 
notification must be incorporated into 
the claims file.  

2.  The AMC should undertake the 
appropriate development and adjudicate 
the issue of recognition as the surviving 
spouse of the veteran.  If the 
determination is adverse to the 
appellant, she should be notified of the 
determination and of her appellate 
rights, including the need to file a 
notice of disagreement and, following 
issuance of a statement of the case, a 
substantive appeal within an appropriate 
period of time in order to assure 
appellate review of this issue in 
conjunction with the current appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

